Title: To James Madison from Rufus King, 24 July 1804
From: King, Rufus
To: Madison, James



SirWaltham near Boston July 24. 1804
Owing to my absence from NYK. I had not the honour of receiving yr letter of the 13. before yesterday. Although the suspended Items in my a/c are in my judgment equitable charges, yet as they seem not to be included within the List of contingent expenses heretofore allowed, I feel myself duly sensible of the Presidents liberality in the direction which he has authorised to be sent to the treasury Dept. on this subjt. and beg the favour of you to present to him my respectful acknowledgments. In regard to the allowance that I had supposed to have been made at the Treasury on a/c of Php Wilsons Expenses, I have probably misapplied the information given to me by the late Secy. of the Treasury Mr. W. who on my speaking to him respecting the advance made for Wilson in London, told me that there was a precedent for its payment, as he well remembered that on Wilsons arrival at Norfolk, certain Expenses attending his Passage, were allowed & paid. Whether this payment was to the Master of the Ship, or to enable Wilson to get on from Norfolk to Phil. or on some other a/c I am ignorant. Knowing of the Lisbon Exps I concluded that it was to them that Mr Wolcott referred.
But I have already given you too much trouble on this unimportant point,
I will only add, that shd. this small disbursement, as well as the more considerable one to Genl. La fayette, appear to the Presidt. to have been made from motives that merit his Approbation, I shd. hope that he will not think it inexpedient to recommend to Cong. to cover the same by a suitable appropriation.
In cases of private persons, it behoves them to petition Cong. for Relief, but Officers of the U S. accountable to & removeable by the Pr. naturally look to him for Protection in all cases of Expense where without authority, they may nevertheless have exercised a sound discretion Yrs. &c
signed   R King
